 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN J. YOUNG,                                    No. 2:18-cv-1901 JAM CKD P
12                            Plaintiff,
13              v.                                       ORDER
14    J. COBURN, et al.,
15                            Defendants.
16

17            On November 5, 2019 defendants filed a motion for summary judgment. (ECF No. 72.)

18   Plaintiff has not opposed the motion. Accordingly, IT IS HEREBY ORDERED that within

19   twenty-one days after the filing date of this order, plaintiff shall file and serve an opposition to the

20   motion for summary judgment or a statement of non-opposition. Failure to comply with this

21   order will result in a recommendation that this action be dismissed without prejudice for failure to

22   prosecute pursuant to Federal Rule of Civil Procedure 41(b).

23   Dated: January 2, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27   13:youn1901.msj.nooppo


28
                                                         1
